 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPainters Union Local No. 786 and Pittsburgh Cor-ning Corporation and American Flint GlassWorkers Union, Local No. 1004, AFL-CIO.Case 17-CD-287June 22, 1982DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Pittsburgh Corning Corpora-tion, herein called the Employer, alleging thatPainters Union Local No. 786, herein called thePainters, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer toassign certain work to employees it representsrather than to employees represented by AmericanFlint Glass Workers Union, Local No. 1004, AFL-CIO, herein called the Glass Workers.Pursuant to notice, a hearing was held beforeHearing Officer Deborah A. Ford on March 5,1982. Neither the Painters nor the Glass Workersappeared at the hearing. The Employer appearedand was afforded full opportunity to be heard, toexamine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter,the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe Employer admits, and we find, that the Em-ployer is a Pennsylvania corporation, and that at itsSedalia, Missouri, facility, the only facility involvedherein, the Employer is engaged in the manufac-ture of cellular glass. During 1981, the Employershipped from that facility goods valued in excess of$1 million to customers located outside the State ofMissouri. The Employer admits, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatit will effectuate the purposes of the Act to assertjurisdiction herein.262 NLRB No. 52II. THE LABOR ORGANIZATIONS INVOLVEDThe Employer concedes, and we find, that theGlass Workers1and the Painters2are labor organi-zations within the meaning of Section 2(5) of theAct.IIl. THE DISPUTEA. Background and Facts of the DisputeIn January 1982,3 the Employer was engaged ina renovation project which included the modern-ization of its cellular glass manufacturing furnacesat its Sedalia plant. The project involved convert-ing seven furnaces into five longer furnaces. As aresult of the modifications, some metal surfaceswere newly exposed and some new metal was in-corporated into the units. This metal requires paint-ing for protection and appearance.The construction work on the furnaces andlehrs4was subcontracted to Bigelow Liptack, aMichigan firm. The painting necessitated by theconstruction was not subcontracted; it was assignedto the Employer's employees who are representedby the Glass Workers.The employees represented by the Glass Work-ers began painting the modified furnaces and lehrson or about January 19. On January 27, HarleyDavis, business agent for the Painters, contactedthe Employer's works manager, Wayne Carrol.Davis protested that his members were not gettingtheir fair share of painting work from the furnacemodernization project, and that he believed theEmployer should either hire a contractor whohired union painters or hire union painters directlyto paint the furnaces and lehrs. Carrol told Davisthat the painting work had not been subcontractedbut rather had been assigned to the Employer's em-ployees represented by the Glass Workers. Carroldeclined to change the assignment.On or about the first of February, Davis againmet with Carrol and made the same claim for thework for his members. Carrol repeated the Em-ployer's position.On or about February 3, Carrol asked Davis tocome to the Employer's plant to discuss the issue.Carrol, Davis, and the Employer's personnel man-ager, Bob Moore, inspected the painting work inprogress and the future work to be done. Davis re-' This finding is based on, in addition to the Employer's concession,the collective-bargaining agreement between the American Flint GlassWorkers Union and the Employer, admitted into evidence at the hearing,and the terms and provisions of that agreement.2 We base this finding on the testimony of the Employer's witness, therecord as a whole including the Employer's concession, and the absenceof any evidence to the contrary.3 All dates refer to 1982 unless otherwise indicatedA lehr is a type of furnace.388 PAINTERS UNION LOCAL NO. 786peated that this work should be assigned to hispeople, and according to Carrol, stated that "he(Davis] had to do what he had to do." AlthoughCarrol asked for clarification of this remark, Davisdeclined to be more specific. On February 5, Daviswas again in Carrol's office. The prior conversa-tions were essentially repeated.On the morning of February 9, the Painters setup a picket line at the Employer's plant. Carrol tes-tified that the picket signs proclaimed that Pitts-burgh Corning employees received substandardwages and fringe benefits and that the dispute waswith Pittsburgh Corning only. The pickets contin-ued on February 10 and 11. On February 11,Carrol called Davis and asked him to discontinuethe picketing. Davis stated that he still wanted thework of painting the furnaces and lehrs. He askedCarrol if the work was being done that day. WhenCarrol replied that it was not, Davis asked thatCarrol inform him when it began again and Carrolagreed to do so. This was the final day of picket-ing.B. The Work in DisputeIn accordance with the description of the disput-ed work as set forth in the notice of hearing, wefind that the dispute before us is confined to thepainting of modified lehrs and furnaces within thecellular glass manufacturing area of the PittsburghCorning Corporation's Sedalia, Missouri, plant.The Employer contends that the work in disputeis all maintenance painting work normally and cus-tomarily assigned by it to its employees who arerepresented by the Glass Workers, and that theBoard's award should encompass all such mainte-nance painting work. While admitting that thework described in the notice of hearing gave riseto the present dispute, the Employer asserts thatthis work is merely one type of maintenance paint-ing customarily done by its employees. The Em-ployer points to testimony by its works managerwhich, it contends, suggests that the Painters hasan interest in securing all types of maintenancepainting. To support its request for a broad award,the Employer also relies on the fact that the Paint-ers has not made a disclaimer of any kind.We are not persuaded by the Employer's argu-ment. Although Carrol testified that, in his conver-sations with Davis, Davis ". ..seemed to be talk-ing about painting work relating to modernizationof the facility," which includes work other thanthe furnaces and lehrs, Carrol also stated thatDavis was "clearly most concerned" with the fur-naces and lehrs. Significantly, Carrol testified thatwhen other maintenance painting work was donein the past, to Carrol's knowledge, the Paintersnever questioned the right of employees represent-ed by the Glass Workers to do that work. Forthese reasons, we find that the work in dispute isproperly described in the notice of hearing.5C. The Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that the Painters violated Section8(b)(4)(D) of the Act by demanding that paintingwork be assigned to its members rather than tomembers of the Glass Workers, and by picketingthe Employer's facility to force the Employer toassign the work to its members. The Employer fur-ther contends that the work in dispute should beassigned to its own employees who are representedby the Glass Workers, that the dispute is properlybefore the Board, and that such an assignment isconsistent with its collective-bargaining agreementwith the Glass Workers. the Employer's past prac-tice and continued preference, the industry prac-tice, job impact, and relative skills. The Employeralso contends that the award requires a broad orderawarding all maintenance painting work done atthe Sedalia plant to its employees represented bythe Glass Workers.Neither the Painters nor the Glass Workers hastaken any position on any issue.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is uncontested that, on four occasions, thePainters business agent, Harley Davis, protested tothe Employer about the assignment of the furnaceand lehr painting to employees represented by theGlass Workers, and sought to have the work as-signed to his members. When the Employer refusedto change the assignment, Davis, according toCarrol, stated that ". ..he [Davis] had to do whathe had to do." A short time later, on February 9,the Painters picketed the Employer's facility. Thepicket signs indicated that the Painters was merelyprotesting allegedly substandard wages and benefitsreceived by the Employer's employees. However,the timing of the picketing and the content ofDavis' conversations with the Employer's worksI There is no proof that all parties had notice of, and full opportunityto litigate, the broader work dispute claim made by the Employer. SeeTruckdnrivers Local Union No. 807. International Brotherhood of TeamstersChauffeurs Warehousemen and Helpers of America (American Bank NoteCompany), 241 NLRB 811 (1970).389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager demonstrates that the true intent of thepicketing was to coerce the Employer into assign-ing the painting to members of the Painters.On the basis of the foregoing and the entirerecord, we conclude that there is reasonable causeto believe that a violation of Section 8(b)(4XD) hasoccurred and that there exists no agreed-uponmethod for the voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act.Accordingly, we find that this dispute is properlybefore the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant fac-tors.6The Board has held that its determination ina jurisdictional dispute is an iact of judgment basedon commonsense and experience reached by bal-ancing those factors involved in a particular case.7The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer has a current collective-bargain-ing agreement with the Glass Workers. Althoughthe agreement does not specifically define the workit covers, it does recognize the Glass Workers asthe sole representative of the Employer's produc-tion and maintenance employees at the Sedaliaplant. On the other hand, the Employer has noagreement with the Painters. Accordingly, thisfactor favors awarding the disputed work to em-ployees represented by the Glass Workers.2. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees who are represented by the GlassWorkers and has manifested a decided preferenceto continue that assignment. This factor, while notdeterminative, favors an award of the disputedwork to employees represented by the Glass Work-ers.3. Employer and industry practiceWayne Carrol, works manager for the Employerat its Sedalia plant, testified that the disputed workis the type of work the Employer has historicallyassigned to its own employees represented by theGlass Workers. Carrol also testified, based on hiscareer experience, that it was industry practice to6 N.LR.B. v. Radio & Teletviion Broadcast Engineers Union. Local121Z. International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).assign this type of work to employees of the com-pany, who are normally production and mainte-nance unit employees. These factors favor anaward of the disputed work to employees repre-sented by the Glass Workers.4. Job impactShould the disputed work be assigned to employ-ees represented by the Painters, the Employerwould be required to lay off part of its existingwork force which presently performs the disputedwork. This is a factor favoring assignment of thedisputed work to employees represented by theGlass Workers.5. Relative skillsThe Employer's works manager testified that theemployees of the Employer who are representedby the Glass Workers have the requisite skills toperform the work in dispute. There was no directevidence of the skills possessed by members of thePainters. There also was no indication that sophisti-cated skills or training are required to perform thetask. Since there is insufficient evidence to indicatethat the assignment of the work to either groupwould result in greater safety or that the workwould be performed in anything less than a satis-factory manner, we find that this factor favors nei-ther group.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the employees who are represented bythe Glass Workers are entitled to perform the workin dispute. We reach this conclusion relying on theEmployer's assignment and preference, the Em-ployer's and the industry's practice, the collective-bargaining agreement, and job impact. In makingthis determination, we are awarding the work inquestion to employees who are represented by theGlass Workers, but not to that Union or its mem-bers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Pittsburgh Corning Corporationwho are represented by American Flint GlassWorkers Union, Local No. 1004, AFL-CIO, areentitled to perform the work of painting the modi-fied lehrs and furnaces within the cellular glass390 PAINTERS UNION LOCAL NO. 786manufacturing area of the Pittsburgh Coming Cor-poration's Sedalia, Missouri, plant.2. Painters Union Local No. 786 is not entitledby means proscribed by Section 8(bX4)D) of theAct to force or require Pittsburgh Coming Corpo-ration to assign the disputed work to employeesrepresented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Painters UnionLocal No. 786 shall notify the Regional Directorfor Region 17, in writing, whether or not it will re-frain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner inconsist-ent with the above determination.391